Indian claims; attorney's fees. — On July 17, 1964, 167 Ct. Cl. 405, the court rendered an opinion holding that plaintiffs *795were entitled to recover on tbe claim asserted in paragraph 11 of their petition, and remanded the case to a trial commissioner to determine the amount of recovery. On May 13, 1966, 175 Ct. Cl. 451, the court rendered an opinion denying plaintiffs’ request that they recover interest on the amount wrongfully expended from plaintiffs’ funds to defray the costs of the survey; cert. denied, 385 U.S. 921 (1966). On December 18, 1967, the court entered judgment for plaintiffs in the amount of $190,399.97, 181 Ct. Cl. 1201. On October 4,1968, the court entered an order which was set aside and vacated by its substitute order dated October 11, 1968, on a petition filed August 14, 1968, for award of attorneys’ fees with respect to the judgment recovered under paragraph 11 of the petition. The court concluded that in view of the extensive work required of and faithfully performed by the attorney of record and his associates in the preparation and prosecution of the tribal claims, the allowance of attorneys’ compensation in the amount of $19,039.99 is reasonable, proper and within the legal authorization, and it was ordered pursuant to section 7 of the Special Jurisdictional Act of July 30, 1946, 60 Stat. 715, 716, that John W. Cragun, attorney of record for The Confederated Salish and Kootenai Tribes of the Flathead Reservation, Montana, be awarded said foregoing sum, as a fee for services of all lawyers participating in the litigation.